DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 14-17 in the reply filed on July 22, 2021 is acknowledged.  Applicant states that claims 1-17 and 23-26 read on the elected invention and specifically traverses the restriction of claim 13 from Group I.  
The traversal is on the ground(s) that claim 13 depends upon claim 1 and therefore the process includes all of the features of the product and the product necessitates the process given the nature of the claim, whereby the sheet is such that the opening retains its shape even after subjected to flame or heat from the gas-fed torch.  Applicant argues that the stencil as claimed cannot be used in a materially different process because the stencil as claimed is subjected to the flaming.  This is not found persuasive because claims 1-12 and 14-17 are drawn to the stencil per se and the particular manner in which the stencil is being used (i.e., being used with a gas-fed torch and subjected to heat or flame) is a functional recitation of a desired mode of operation and does not patentably distinguish the claims.  In particular, the Examiner maintains that the stencil as claimed can be used in a materially different process, such as one that does not require a flaming application.  Furthermore, the examiner maintains that the inventions require a different field of search (e.g., searching different classes/subclasses or 
The requirement is still deemed proper and is therefore made FINAL.

Claim 13 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 22, 2021.  It is also noted that method claims 18-22 have been canceled by applicant in the response dated July 22, 2021.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Note, in particular, the reference discussed in paragraph [0006] of the specification has not been listed on the PTO-1449.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radius of each of the acute-angled corners and the obtuse-angled corners as recited in claims 4, 14, and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
acute-angled corner 50 described in paragraph [0044].  
obtuse-angled corner 52 described in paragraph [0045].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 7, 11, and 15 are objected to because of the following informalities:  
It is noted that each of claims 3, 7, 11, and 15 appear to be written in an improper Markush claim format.  Note MPEP 2117 and 2173.05(h) discuss the proper format of a Markush claim.  To correct this issue, it is suggested that the claim language be amended to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the YouTube video entitled “Wood Burning with Steel Plate Stencil” by Brian Shield (hereafter referred to as Shield).
With respect to claim 1, Shield teaches a stencil comprising:
a reusable handheld-size metal sheet defining an opening, the opening comprising an internal border of the stencil and configured in a shape to be burned onto an object when the object is subjected to a flame or heat of a gas-fed torch applied through the opening while the sheet is placed on the object, the sheet being such that the opening retains its shape even after the sheet is subjected to flame or heat from the gas-fed torch. See the screenshots from the YouTube video for details. 
With respect to claim 11, Shield teaches where the opening is configured in a shape that may be considered to be of an animal, antler, letter, scenery, or cosmic entity.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10, 12, 14-17, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Wood Burning with Steel Plate Stencil” by Brian Shield (hereafter referred to as Shield).  
With respect to claims 2, 5-6, 12, 16 and 25, note Shield teaches a flat rigid stencil comprised of a steel plate (i.e., see, for example, the title of video) of a predetermined size (i.e., the plate inherently has a length, width, and thickness).  However, Shield is silent with respect to the particular details of the steel sheet material being used, such as the particular details regarding the type of steel plate and/or the dimensions of the plate.  However, note that the selection of the particular steel material to use for the stencil is an obvious selection of a known material based upon its known properties.  Additionally, the use of a stainless steel sheet as a stencil material is well known in the art for its known properties such as moisture resistance, flexibility, and ease of manufacture.   Additionally, although Shield is silent with respect to the particular size of the steel plate, it has been held by the courts that a mere change in size does not patentably distinguish over the prior art.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See, in particular, MPEP 2144.04(IV)(A).  Furthermore, one of ordinary skill in the art would recognize that the exact size/configuration of the stencil plate is somewhat dependent upon the desired size of the decoration to be applied to the object and thus is based on obvious design choice.  In view of this, there is no unobviousness in the provision of the steel plate being any particular 
	 With respect to claims 3, 7 and 15, note that Shield teaches where the opening is considered to be configured in a shape of an animal, antler, letter, scenery, cosmic entity, or line (clm 7) as broadly recited.  However, it is also noted that the particular design of the opening in the stencil is an obvious matter of design choice dependent upon the particular design desired to be burned into an object.  Note MPEP 2144.04(I) states “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”  Thus, there is no unobviousness in the opening of the stencil being any shape corresponding to the shape of the design desired to be burned into an object.  
With respect to claims 4, 14 and 23, note Shield teaches a stencil comprised of a reusable handheld-size flat metal sheet defining an opening having an internal border and configured in a shape to be burned into an object, the internal border in Shield including both acute-angled corners and obtuse-angled corners.  Note Shield is silent with respect to the particular size/radius of the angled corners. However, note that the optimum size of the radius on the corners could easily be determined through obvious routine experimentation.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the radius of the angled corners of the design opening of 
With respect to claims 8-10 and 17, note the opening of Shield comprises multiple openings with a webbing defined between the openings as recited but is silent with respect to the particular size of the webbing between the openings.  Again, note that the device of Shield includes multiple openings with a webbing of a predetermined size positioned between the openings.  While Shield is silent with respect to the exact dimensions/thickness of the webbing, the optimum size of the webbing provided between openings in the design image could easily be determined through obvious routine experimentation.  In view of this, it would have been obvious to one of ordinary skill in the art to provide the webbing of Shield of an optimum width to provide a design with image elements spaced as desired and having webbing that does not warp/deflect with the application of heat or flame.     
With respect to claim 24, note that flat metal sheet of Shield includes an opening (i.e., the animal head portion) comprising multiple openings to make the shape with a webbing defined between at least two of the multiple openings.  Again, note that while Shield is silent with respect to the exact dimensions/thickness of the webbing, the optimum size of the webbing provided between openings in the design image could easily be determined through obvious routine experimentation.   In view of this, it would have been obvious to one of ordinary skill in the art to provide the webbing of Shield of an optimum width to provide a design with image elements spaced as desired and having webbing that does not warp/deflect with the application of heat or flame.     
.     
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cockerton (GB 2399543 A) and the Aleks Melnyk #1 stencil (as shown in the printout from www.amazon.ca) each teach a metal stencil having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
August 11, 2021